DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 08/23/2019. Claims 1-8 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0050154, herein referenced as Dixon.
Regarding Claim 1, Dixon recites a blade protection member (see noise reducing device 27E fig. 6) for enclosing a trailing edge (see truncated/thick trailing edge 22 fig. 6; the 27E is shown to fully cover the trailing edge 22 in fig. 6) of a wind turbine blade (airfoil 20 fig. 6; “The invention relates to noise reduction devices on airfoils, and particularly to devices for noise reduction on wind turbine blades” para. 1), comprising:
an adhesive layer (“ridge 28 of the invention may be fabricated separately from the airfoil 20, and attached to it by adhesive” para. 25; this would mean that there would be an adhesive layer between ridge 28 and the trailing edge surface 22 in fig. 6) adhering to the trailing edge (22 fig. 6) of the wind turbine blade (20 fig. 6);
an opaque flexible layer (the material of ridge 28 “may be made of a more flexible material than the airfoil such as nylon, polyester or rubber that may deform to alleviate loads” para. 16; Noting that natural rubber is well-known by those in the art and by the lay-person to be opaque by the standard definition, i.e. not see-through; and further noting applicant has provided no special definition of opaque) covering the adhesive layer (see interface between 28 and 22 which would have an adhesive layer between it as described in para. 25); and
a porous vortex-suppressing layer (see layer formed by bristles 56 which have a porous structure in fig. 6; “bristles act as sound and vortex shedding dampers” para. 21) covering the opaque flexible layer (28 fig. 6), exposed to an outside (shown in fig. 6), and having a porous structure for passage of airflow and absorption of airflow (see bristles 56 fig. 6 which have a structure which would allow for the absorption and passage of air).
	However, Dixon fails to inherently anticipate that the ridge 28 is an opaque layer.
	The Examiner is taking official notice in that it is well-known in the art that articles made out of nylon, polyester and particularly rubber are most commonly opaque (e.g. rubber tires are opaque as they don’t allow visible light through). The thickness of ridge 28 in fig. 6 of Dixon also lends to the aspect of it being opaque. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dixon to arrive at an opaque rubber, nylon or polyester ridge, as the vast majority of commercially available formulations of these materials are well known to be opaque and thus this would allow the designer to purchase an opaque off the shelf material as opposed to specially formulating a clear formulation of the stated materials thus saving time and money.

Regarding Claim 3, Dixon renders obvious the blade protection member of claim 1, wherein a surface of the porous vortex-suppressing layer (see bristles 56 fig. 6) is a beard-shaped surface (the surface formed by the plurality of bristles 56 in fig. 6 can be considered a beard-shaped .

Regarding Claim 5, Dixon renders obvious the blade protection member of claim 1, wherein the opaque flexible layer is made of weather-fastness, opaque, resilient material (rubber, the material which can make up ridge 28 fig. 6, is a resilient material and it is also known that rubber may be made opaque, see rejection of claim 1 above; rubber can also be considered a weather-fastness material since it is a known material used for components that are exposed to the outdoors, e.g. auto windshield draft seal, rubber tires, window/door weathering strips, etc.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon as applied to claim 6 above, and further in view of US 2014/0017088, herein referenced as Kim.
Regarding Claim 6, Dixon renders obvious the blade protection member of claim 1, but fails to teach wherein the adhesive layer is made of weather-fastness, resilient adhesive.
	Dixon and Kim are analogous art in that both relate to the field of endeavor of wind turbine blades.
Kim teaches wherein the adhesive layer is made of weather-fastness, resilient adhesive (“blade 140 is installed and used outdoors, as an adhesive to be used outdoors, an adhesive that can maintain enough strength while having high weather resistance and water resistance is selected and used” para. 76; weather resistance being equivalent to weather-fastness and “maintain enough strength” being reflective of the resilience of the adhesive). This disclosure for Kim demonstrates that their adhesive was known in the art before the effective filing date of invention.
	Since Kim establishes that their adhesive was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the adhesive used in Dixon for the adhesive from Kim for the predictable result of ‘an adhesive that is better suited to be used outdoors where wind turbine blades operate’ as taught by Kim. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”.  

Claims 1-2, 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0134817, herein referenced as Bagepalli, in view of US 2011/0223030, herein referenced as Huck.
Regarding Claim 1, Bagepalli recites a blade protection member (trailing edge extension member 40 fig. 2) for enclosing a trailing edge (28 fig. 2) of a wind turbine blade (rotor blade assembly 16 fig. 2), comprising:
an adhesive layer (62 fig. 5) adhering to the trailing edge (28 fig. 2) of the wind turbine blade (16 fig. 2);
an opaque flexible layer (strip member 52 fig. 7; shown to be pliable /flexible in fig. 7; “may be composed of any one or combination of materials that are pliable and conformable to the trailing edge 28” para. 34) covering the adhesive layer (62 fig. 5); and
However, Bagepalli fails to anticipate a porous vortex-suppressing layer covering the opaque flexible layer, exposed to an outside, and having a porous structure for passage of airflow and absorption of airflow.
Bagepalli and Huck are analogous art in that both relate to the field of endeavor of wind turbine blades.
Huck teaches of a porous vortex-suppressing layer (porous layer 160 fig. 7 and fig. 8; “The porous layer may, in some embodiments comprise a felt material” para. 41; the porous layer would be act as a vortex suppressor by allowing the passage/absorption of airflow) covering the opaque flexible layer (112 fig. 8), exposed to an outside (shown in fig. 8), and having a porous structure for passage of airflow and absorption of airflow (see porous layer 160 fig. 7). Huck also teaches that the “porous layer 160 may be situated adjacent, for example, the pressure side surface 122, the suction side surface 124, or, as shown, the peripheral edge surface 126” in para. 40. Huck teaches that the porous layer 160 is “for reducing the noise associated with the rotor blade 16” in para. 41.


Regarding Claim 2, the combination of Bagepalli and Huck comprises the blade protection member of claim 1, wherein a surface of the porous vortex-suppressing layer is fluffy (the porous layer 160 fig. 8 of Huck, as used to modify Bagepalli, is comprised of felt which is a fluffy material).

Regarding Claim 4, the combination of Bagepalli and Huck comprises blade protection member of claim 1, wherein a surface of the porous vortex-suppressing layer is made of non-woven fabric (“The porous layer may, in some embodiments comprise a felt material” para. 41 of Huck, as used to modify Bagepalli; felt being a type of non-woven fabric).

Regarding Claim 7, the combination of Bagepalli and Huck comprises a wind turbine blade (16 fig. 2 of Bagepalli), comprising:
a body (see shell members 22 and 24 in fig. 2 of Bagepalli); and
the blade protection member of claim 1 (see rejection of claim1 under the combination of Bagepalli and Huck above), the blade protection member enclosing two sides of a trailing edge of the body (40 shown to enclose both sides of the trailing edge 28 in fig. 2 of Bagepalli).

Regarding Claim 8, the combination of Bagepalli and Huck comprises a wind turbine (10 fig. 1 of Bagepalli), comprising:
a rotating shaft (see rotor hub 18 in fig. 1 of Bagepalli); and
a plurality of wind turbine blades (blades assemblies 16 fig. 1 of Bagepalli) of claim 7 (see rejection of claim 7 above), the wind turbine blades having root portions connected to the rotating shaft (see roots of blades 16 attached to the rotor hub 18 in fig. 1 of Bagepalli).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8662854 – discloses a film for a wind turbine blade comprised of an adhesive layer as well as at least one layer of cast vinyl, the film having a plurality of perforations disposed within it. The perforations being for the purpose of inducing turbulence. The film optionally being disposed around the trailing edge of the blade.
US 11181093 – discloses a mesh-shaped cover for reducing noise on a wind turbine blade, the cover comprised of a plurality of threads arranged in a grid matter so as to have a plurality of openings.

US 8047784 – discloses a wind turbine blade having a lift device disposed at the trailing edge, the lift device shown in fig. 9 having a one layer being formed from an acoustic absorption material (porous materials such as cell foam materials, wood fiber, coconut fiber, and a single/multi layered cotton material) and another layer being formed from a material that is stiffer and/or strong than the material of the former layer. 
US 2013/0323070 – discloses a wind turbine blade with a trailing edge tap which extends the trailing edge of the blade, the trailing edge tape fixed to both sides of the blade and has a serrated downstream end.
US 8267657 – patent grant of prior art Huck utilized above. 
US 8506250 - patent grant of prior art Bagepalli utilized above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745